14‐750 
     Dukes v. New York City Emp. Ret. Sys. & Bd. of Tr. 
                                                                                               
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                            
                                       SUMMARY ORDER 
      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 27th day of October, two thousand 
     fourteen. 
      
     PRESENT:   
                  AMALYA L. KEARSE, 
                  CHESTER J. STRAUB,                           
                  RICHARD C. WESLEY, 
                         Circuit Judges.   
     _____________________________________   
                                                         
     Cheryl Dukes, for Ralph Dukes, deceased, 
      
                         Plaintiff‐Appellant, 
      
                  v.                                          No. 14‐750 
                                                               
     New York City Employees’ Retirement 
     System, and Board of Trustees,   
      
                         Defendant‐Appellee. 
_____________________________________ 
 
FOR APPELLANT:         Cheryl Dukes, pro se, Staten Island, NY. 
 
FOR APPELLEE:          Kristin M. Helmers (Janet L. Zaleon, on the brief), for 
                       Zachary W. Carter, Corporation Counsel of the City of 
                       New York, New York, NY. 
_____________________________________ 
 
      Appeal from a judgment of the United States District Court for the 

Eastern District of New York (Weinstein, J.).   

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the 

judgment is AFFIRMED.   

      Appellant Cheryl Dukes, proceeding pro se, appeals from the district 

court’s judgment entered on February 12, 2014, dismissing her complaint for 

lack of subject matter jurisdiction.    We assume the parties’ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

      “A plaintiff asserting subject matter jurisdiction has the burden of 

proving by a preponderance of the evidence that it exists.”    Makarova v. United 

States, 201 F.3d 110, 113 (2d Cir. 2000).    When determining whether subject 

matter jurisdiction exists, the district court may examine evidence outside the 

pleadings.    See id.    When, as here, it has done so, we review the district court’s 



                                           2
factual findings for clear error and its legal conclusions de novo.    See id.          

       We find no error in the district court’s decision.    The district court 

properly determined that Dukes sought to bring only state‐law claims in federal 

court.    See Campo v. N.Y.C. Emp. Ret. Sys., 843 F.2d 96, 101 (2d Cir. 1988).    As a 

result, there was no federal question to establish jurisdiction under 28 U.S.C. 

§ 1331.    Nor did the district court err in concluding that Dukes failed to 

establish diversity jurisdiction.    Diversity of citizenship exists only if, at the 

time the action is commenced, the adverse parties are domiciliaries of different 

states.    See 28 U.S.C. § 1332(a); Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 

1998).    To determine domicile, courts examine physical presence and intent to 

remain in that place indefinitely.    Miss. Band of Choctaw Indians v. Holyfield, 490 

U.S. 30, 48 (1989).    Defendant is domiciled in New York.    Dukes stated at the 

district court hearing that she was living and working in New York and 

intended to remain there indefinitely, particularly if her application for a New 

York business license—an application that was pending when she commenced 

this action—was granted.    She provided no written or oral evidence of definite 

plans to return to and remain in Pennsylvania.    In light of these facts, the 

evidence Dukes proffered was insufficient to establish, by a preponderance of 

                                             3
the evidence, the existence of diversity of citizenship.    Makarova, 201 F.3d at 

113; see also District of Columbia v. Murphy, 314 U.S. 441, 456 (1941).         

       Further, the court was not required to grant leave to amend because, in 

light of the evidence presented at the hearing, Dukes could not establish 

diversity jurisdiction by amending her complaint.    See Cuoco v. Moritsugu, 222 

F.3d 99, 112 (2d Cir. 2000).1     

       We have considered Dukes’s remaining contentions and find them to be 

without merit.    Accordingly, the district court’s judgment is AFFIRMED.     

                                          FOR THE COURT:   
                                          Catherine O’Hagan Wolfe, Clerk 
 
 




1  We also note that Dukes cannot challenge the district court’s order denying 
reconsideration because she filed her only notice of appeal before the district court 
denied reconsideration, and she did not amend her notice of appeal to encompass that 
denial.    See Fed. R. App. P. 4(a)(4)(B)(ii).       
                                             4